Case 2:20-cv-00077-JRG Document 132-11 Filed 04/28/21 Page 1 of 5 PageID #: 9846




                         EXHIBIT J
Case 2:20-cv-00077-JRG Document 132-11 Filed 04/28/21 Page 2 of 5 PageID #: 9847



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 CAPELLA PHOTONICS, INC.,                       Case No. 2:20-cv-77-JRG

                     Plaintiff,

         v.

 INFINERA CORPORATION, TELLABS,
 INC., TELLABS OPERATIONS INC.,
 CORIANT AMERICA INC., and
 CORIANT (USA) INC.,

                     Defendants.




                PLAINTIFF CAPELLA PHOTONICS, INC.’S SECOND SET
                      OF INTERROGATORIES TO DEFENDANT

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, plaintiff Capella

 Photonics, Inc. (“Plaintiff” or “Capella”) hereby requests that defendants Infinera Corporation,

 Tellabs, Inc., Tellabs Operations Inc. n/k/a Infinera Optical Networks, Inc., Coriant America Inc.

 n/k/a Infinera America Inc., and Coriant (USA) Inc. n/k/a Infinera (USA) Inc. (“Defendant” or

 “Infinera”) respond to the following interrogatories within thirty (30) days of service in

 accordance with the following Definitions and Instructions.

                                         DEFINITIONS

        1.      “Asserted Patents” means U.S. Patent No. RE47,905 (the “’905 patent”) and U.S.

 Patent No. RE47,906 (the “’906 Patent”), both individually and collectively.

        2.      “Asserted Claims” means any and all claims of the Asserted Patents that Plaintiff

 contends Defendant infringes directly, indirectly (including by inducement), and/or jointly,

 including the claims identified in Plaintiff’s Complaint (including any amendments thereto), in




                                                1         PLAINTIFF’S SECOND SET OF INTERROGATORIES
Case 2:20-cv-00077-JRG Document 132-11 Filed 04/28/21 Page 3 of 5 PageID #: 9848




 Plaintiff’s Infringement Contentions, and in any supplemental infringement contentions or expert

 reports relating to infringement.

        3.      The ‘368 patent means U.S. Patent No. RE 42,368.

        4.      The ‘678 patent means U.S. Patent No. RE 42,678.

                                        INSTRUCTIONS

        1.      If you object to any part of an interrogatory and refuse to answer that part, state

 your objection and answer the remaining portion of that interrogatory.

        2.      In the event any information is withheld on a claim of attorney-client privilege,

 attorney work-product immunity, or any other privilege or immunity from disclosure consistent

 with Federal Rule of Civil Procedure 26(b)(5), please provide sufficient detail regarding the

 nature of the information, its source, the general subject matter, and the names and addresses of

 all persons to whom that information was disclosed, and a statement of the grounds for refusal to

 answer such interrogatory such as would enable other parties to assess the applicability of the

 privilege or protection.

        3.      These interrogatories are deemed to be continuing in nature, in accordance with

 the provisions of Federal Rule of Civil Procedure 26(e). If Defendant, Defendant’s counsel, or

 anyone representing Defendant’s interest, becomes aware of or acquires additional knowledge or

 information with respect to any of these interrogatories after service of its responses, they shall

 promptly furnish supplemental responses.

 INTERROGATORY NO. 7:

        If you contend that Capella is collaterally estopped from litigating the validity of any

 Asserted Claim based on the invalidation of a claim in the ‘368 or ‘678 patent, then identify each

 such Asserted Claim by patent number and claim number and for each such Asserted Claim




                                                 2           PLAINTIFF’S SECOND SET OF INTERROGATORIES
Case 2:20-cv-00077-JRG Document 132-11 Filed 04/28/21 Page 4 of 5 PageID #: 9849




 identify the corresponding invalidated claim from the ‘368 and ‘678 patent that forms the basis

 for the estoppel.

 INTERROGATORY NO. 8:

        If you contend that Capella is collaterally estopped from litigating the validity of any

 Asserted Claim, then for each such Asserted Claim state the basis for and all facts that support

 your contention that the differences between the Asserted Claim and the corresponding claims

 identified in response to Interrogatory No. 1 above do not materially alter the question of

 invalidity. See Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013).

 Dated: October 9, 2020                   By: /s/ Robert D. Becker
                                          Charles Everingham IV (TX SBN 00787447)
                                          Email: ce@wsfirm.com
                                          T. John Ward (TX SBN 20848000)
                                          Email: tjw@wsfirm.com
                                          Claire Abernathy Henry (TX SBN 24053063)
                                          Email: claire@wsfirm.com
                                          Andrea Fair (TX SBN 24078488)
                                          Email: andrea@wsfirm.com
                                          WARD, SMITH & HILL, PLLC
                                          P.O. Box 1231
                                          Longview, TX 75606
                                          Telephone: (903) 757-6400
                                          Facsimile: (903) 757-2323

                                          Robert D. Becker (Cal. Bar 160648)
                                          Email: rbecker@manatt.com
                                          Christopher L. Wanger (Cal. Bar 164751)
                                          Email: cwanger@manatt.com
                                          MANATT, PHELPS & PHILLIPS, LLP
                                          1 Embarcadero Center, 30th Floor
                                          San Francisco, CA 94111
                                          Telephone: (415) 291-7400
                                          Facsimile: (415) 291-7474

                                          Attorneys for Plaintiff,
                                          CAPELLA PHOTONICS, INC.




                                               3           PLAINTIFF’S SECOND SET OF INTERROGATORIES
Case 2:20-cv-00077-JRG Document 132-11 Filed 04/28/21 Page 5 of 5 PageID #: 9850



                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that the foregoing document was served on all counsel

 of record who have consented to electronic service on this 9th day of October, 2020.



                                                    /s/ Christopher L. Wanger
                                                    Christopher L. Wanger




                                                4           PLAINTIFF’S SECOND SET OF INTERROGATORIES
